Citation Nr: 0204840	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Margarita Correa Perez, M.D. 


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1974.  Thereafter, the appellant apparently 
performed various periods of military training in the Army 
Reserves, including inactive duty training in March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a low back 
disorder, diagnosed as lumbar fibromyositis.  The veteran 
appealed this decision to the Board, and in April 1999, the 
Board issued a decision which found that the veteran had 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a low back disorder.  

The Board then remanded the case for the RO to obtain a 
medical examination and opinion regarding the etiology of 
appellant's low back disorder.  Following this development, 
the RO continued to deny the veteran's claim and the matter 
was returned to the Board.  The Board denied the veteran's 
appeal in January 2000.  This decision was appealed to the 
Court of Appeals for Veterans Claims (Court).  

In June 2000, the Court issued an Order which vacated the 
January 2000 Board decision pursuant to the terms of a joint 
motion that had been submitted to the Court by the Secretary 
for VA and the veteran's attorney.  The case was subsequently 
returned to the Board, and in July 2001, the Board remanded 
the case to the RO for further development pursuant to the 
Court's instructions.  The case has since been returned to 
the Board, where it was referred to the undersigned for her 
consideration. 




FINDINGS OF FACT

1.  All evidence necessary for the disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The weight of the medical evidence of record shows no 
causal relationship between the veteran's current low back 
disability and his military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal, the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this case, the Board is satisfied that the 
requirements of this law and its implementing regulations 
have been met.  The record shows that the veteran was advised 
of the essential contents of this law in a letter addressed 
to him in August 2001.  In addition, through the statement of 
the case and supplemental statements of the case, the veteran 
was informed of the specific law and regulations governing 
entitlement to the benefits he seeks, and the RO has obtained 
those records identified as relevant to this matter.  The 
veteran also has been examined for VA purposes in connection 
with his claim, and relevant opinions have been obtained.  
Under these circumstances, it may be concluded that VA's 
obligation to provide appropriate notice to the veteran and 
to develop his claim has been satisfied.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In addition, 
service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
in or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.  

The veteran contends that he is entitled to service 
connection for a low back disorder, which he believes arose 
from a back injury he sustained while attempting to lift a 
tent during a period of active duty for training in March 
1979.  The veteran claims that ever since this incident he 
has experienced lower back pain on a continuing basis.

A review of the veteran's medical records from his period of 
active duty between 1972 and 1974 reflects that he was seen 
for complaints of back pain in March 1973, which was 
apparently associated with a genito-urinary problem, and in 
October 1973, which apparently was not followed up.  In a 
record dated in January 1974, it was noted that the veteran 
complained of bilateral tenderness in the area of the 
sacroiliac joint, but this also does not appear to have been 
followed up in any way.  

Following this period of service, the evidence shows that in 
March 1976, the veteran was seen at a VA hospital for low 
back pain, which the veteran described as being of a week's 
duration.  Upon inspection, it was noted that there was 
moderate tenderness on palpation of the sacroiliacs, but that 
all movements were possible.  The diagnosis was arthralgia.  
Thereafter, a VA treatment record dated in July 1976 reflects 
that the veteran was again seen with complaints that included 
low back pain.  This, however, was accompanied by low 
abdominal pain and was apparently considered to be related to 
kidney, ureter and/or bladder problems, and it does not 
otherwise appear that the veteran was considered to have any 
type of chronic low back disability.  

The next relevant record is from March 1979, when the veteran 
injured his back while lifting a tent with four other members 
of his military reserve unit.  A treatment report, dated 
March 4, 1979, noted the veteran's history of a lifting-type 
back injury the day before.  Physical examination revealed 
that the veteran's spine was slightly tender.  The report 
also noted "no radiation down legs - suggest no HNP."  It 
concluded with an assessment of back sprain, and noted that 
the veteran was prescribed a low back pain girdle.  An X-ray 
examination of the spine, performed in March 1979, noted a 
loss of the normal lordosis which might be secondary to 
muscle spasm.  The report also noted that the vertebral 
bodies and joint spaces were "well preserved."  An orthopedic 
consultation report, dated in April 1979, noted the veteran's 
complaints of tenderness in the lumbar region.  Physical 
examination revealed that the veteran was ambulating normally 
with no neurologic deficit.  The report indicated that the 
veteran's back had a normal curvature.  Also noted, however, 
were minimal muscle spasm in the left lumbosacral region and 
tenderness to palpation.  The report concluded with an 
assessment of low back pain and indicated that the veteran 
should continue physiotherapy and that he "should progress 
gradually from light to heavy work."

An undated treatment report, most likely related to treatment 
in 1980 given the veteran's reported age at the time, noted 
the veteran's complaints of lower back pain.  Physical 
examination at that time revealed no gait difficulty, 
negative Lasegue and Patrick tests and normal deep tendon 
reflexes.  The report concluded with a diagnosis of low back 
myofascial syndrome.

Reports of periodic physical examinations dated in July 1980, 
February 1984, and July 1985, which were conducted in 
connection with the veteran's military reserve service, all 
noted that the veteran's spine was normal.

In February 1987, the veteran was involved in an automobile 
accident.  The pertinent treatment records reflect that the 
veteran's complaints included pain in the cervical and the 
thoracic-lumbosacral regions of the spine.  Physical 
examination revealed pain in the cervical spine, with 
radiation to both trapezius muscle groups, and pain in the 
thoracic-lumbosacral region of the spine, without radiation 
to the legs and a limited range of motion.  An X-ray 
examination of the veteran's lumbar spine noted that the 
"vertebral bodies and joint spaces are well preserved," and 
that there was some straightening of the lumbar spine, 
suggestive of muscle spasms of paravertebral muscles.  The 
diagnoses were whiplash injury of cervical spine and myositis 
of the thoracic and lumbosacral region of the spine.  A 
follow-up orthopedic consultation noted that the veteran had 
no history of any systemic illness and "was doing well until 
yesterday when he was hit by AMA bus while he was stop at red 
light in his car."  The report noted the veteran's complaints 
of cervical pain, with radiation to arms and mild low back 
pain, without radiation to the legs.  The assessment was 
status post whiplash injury with no evidence of neurological 
deficit or evidence of fracture or dislocation by X-ray 
examination.

In October 1987, the veteran sought treatment for complaints 
of having "been experiencing chronic cervical pain after car 
accident 8 months ago.  [Patient] refers that 2-3 weeks ago 
he had recurrence of cervical pain [with] limitation of 
motion."  A treatment report, dated March 1991, noted the 
veteran's complaints of continuing neck pain.  The report 
concluded with an assessment of upper trapezius myositis, 
partially resolved.  Medical treatment reports, dated March 
1991 through April 1991, revealed that the veteran underwent 
physical therapy for this condition.  An April 1991 treatment 
report noted an assessment of status post trapezius strain.

In August 1992, the veteran was examined for VA purposes.  
The report of that examination included the veteran's 
narrative history of a back injury while on active duty in 
1979.  Physical examination revealed some flattening of the 
lumbar lordotic curve with tenderness to pressure over the 
lumbar paravertebral muscle with several tender fibrotic 
nodules.  The report also revealed that the veteran's spine 
had a full range of motion with pain.  An X-ray examination 
of the lumbosacral spine performed at that time revealed "no 
evidence of significant abnormality involving the vertebral 
body or intervertebral disc spaces."  It also noted some 
straightening of the lumbar spine, on the basis of some 
regional muscle spasm.  An electromyographic examination was 
performed and revealed an impression of a normal study.  The 
report concluded with diagnoses of lumbar paravertebral 
fibromyositis and L5-S1 radiculopathy on the left side.

In September 1993, the veteran sought treatment for a 
recurrence of low back pain.  Physical examination revealed 
discomfort on palpation of the paravertebral area.  The 
report concluded with impressions of fibromyositis and low 
back pain.  Medical treatment reports, dated February 1994 
through November 1994, reflect treatment for recurrent 
myositis.  They include the veteran's narrative history of 
low back pain since 1979.

A treatment report from a private physician, Margarita Correa 
Perez, M.D., dated in July 1996, sets out the veteran's 
complaints of low back pain with radiation to his left lower 
extremity.  The assessment was sciatic neuritis, old, rule 
out herniated nucleus pulposus at L5-S1.  In July 1996, a 
computed tomography examination of the veteran's spine was 
conducted and revealed a central posterior sub-ligamentous 
herniated nucleus pulposus compressing the dural sac and 
nerve roots and causing partial bilateral neural foramina 
encroachment.  In September 1996, electromyography (EMG) and 
nerve conduction studies (NCS) were conducted.  The report of 
these procedures revealed a diagnostic impression of "LT S1 
Radiculopathy."  

An August 1996 treatment summary report from another private 
physician, Roberto Alvarez, M.D., also includes the veteran's 
narrative history of "low back pain that started after he 
injured his back while in the U.S. Army in 1979."  In the 
report, it is acknowledged that the veteran was injured in an 
automobile accident in 1987, but it is remarked that there 
was no evidence of worsening of the veteran's low back 
problem as a result of this accident.  Also mentioned in the 
report is the result of a recent computed tomography 
examination of the veteran's back which revealed a herniated 
nucleus pulposus at L5-S1 disc level.  This was described as 
compressing the dural sac and nerve roots, causing partial 
bilateral foramina encroachment.  Dr. Alvarez then expressed 
his opinion that the veteran's herniated nucleus pulposus 
"most likely ocurred [sic] with the only episode of 
documented back sprain in this patients history."  He also 
noted that the veteran's record keeping was not the best and 
that the lack of documentation should not adversely affect 
the outcome of his claim.

In June 1997, a hearing was conducted at the RO.  At the 
hearing, the veteran testified that he injured his back 
during active duty for training in March 1979.  He reported 
that his low back condition had continued to cause pain ever 
since that time.  Following his initial injury, the veteran 
indicated that he received 10 therapy treatments for lumbar 
pain.  The veteran's private physician, Margarita Correa 
Perez, M.D., also testified at the veteran's hearing.  She 
reported that she began treating the veteran in July 1996, 
and at that time the veteran complained of lower back pain, 
radiating down his left leg.  She indicated that the veteran 
completed his medical history indicating that this condition 
began during his military service in 1979.  She also 
testified that the veteran currently had a central posterior 
herniated disc compressing the dural sac and the nerve roots, 
causing partial bilateral obliteration of neural foramens.  
She responded in the affirmative to the veteran's 
representative's remarks that "According to the medical 
history you have, well, you can reach the conclusion that he 
had been suffering from this pain since 1979."  

In January 1998, the RO obtained a VA medical consultation 
report.  In this report, it was observed that the veteran's 
current diagnosis of herniated nucleus pulposus, L5-S1, had 
been confirmed, but that this diagnosis did not in itself 
establish a link with mild acute back trauma in 1979.  In 
this regard, it was noted that prior to August 1992, there 
was no indication of neurologic symptoms or signs; and that, 
therefore, it would be speculative to get into the 
possibility of an association between a remote mild injury in 
1979 and the veteran's current condition.  This was 
particularly so, given the veteran's intervening injury in 
1987.

In May 1999, the veteran underwent another examination for VA 
purposes.  The report from this examination shows that the 
veteran's claims file was reviewed, and the veteran's 
contentions regarding the onset of his current disability 
were noted.  After considering this, as well as the current 
findings from examination, the veteran was diagnosed with L5-
S1 herniated nucleus pulposus and lumbar fibromyositis.  As 
to the question of the relationship between the veteran's 
current disability and service, the examiner concluded:

There is no sufficient medical evidence to 
establish that the appellant's current HNP 
[herniated nucleus pulposus] at L5-S1 levels . . . 
and lumbosacral myositis was incurred as a result 
of injuries incurred by the veteran in March 1979.  

The same physician, who examined the veteran in 1999, 
examined him again for VA purposes in October 2001.  In the 
report of this examination, it was noted again that the 
veteran's claims file was reviewed.  Likewise, the veteran's 
current complaints and physical findings were recorded, and 
the diagnoses of lumbar fibromyositis and L5-S1 herniated 
nucleus pulposus were made.  In addressing the critical 
question for purposes of this appeal, the examiner remarked 
as follows:

It is my opinion that the appellants current back 
disability is unlikely related to any inservice 
injury or incident, specifically, injuries incurred 
by the veteran in March 1979.  

Following receipt of this examination report, the veteran and 
his representative indicated in a February 2002 statement 
that they would be submitting an opinion from a private 
physician in response to the opinion provided by the VA 
physician.  The following month, however, the veteran's 
representative indicated on a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) that he had no 
further argument to submit.  

As already indicated, in this case the veteran contends that 
he injured his low back while on inactive duty for training 
in March 1979.  As a result of this injury, the veteran 
alleges that he currently has a low back disorder, including 
lumbar fibromyositis and a herniated nucleus pulposus at L5-
S1.  

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
establish that a chronic back disorder was incurred during 
any period of service.  As already stated, the veteran was 
seen on a number of occasions during his period of active 
duty between 1972 and 1974, for back complaints.  These 
appear, however, to be isolated episodes with no evidence 
linking these complaints with the veteran's current 
disability.  He was also treated for back complaints in 1976, 
but these too, appear to be isolated occurrences.  Three 
years later, in March 1979, the evidence confirms a low back 
related injury that occurred after the veteran lifted a tent, 
but treatment reports following this incident specifically 
showed no radiation down the legs as would suggest a 
herniated nucleus pulposus.  Likewise, an X-ray examination 
of the veteran's back performed at that time revealed that 
the vertebral bodies and joint spaces were well preserved.  A 
follow-up treatment report, dated in April 1979, indicated 
the veteran's improvement, and it was shown he was ambulating 
normally with no neurologic deficit and with only minimal 
left muscle spasm and tenderness.  Further, although the 
record establishes that the veteran also sought treatment for 
his back in 1980, there is no medical record of any further 
back complaints or treatment until seven years later, in 
February 1987.  Significantly, this treatment was immediately 
preceded by the veteran's involvement in an automobile 
accident in which it was noted he sustained trauma to his 
lumbar spine, (in addition to other segments of his spine).  
It is also significant that prior to this 1987 treatment, 
three separate physical examinations of the veteran in July 
1980, February 1984 and July 1985 revealed that the veteran's 
spine was normal upon clinical evaluation, and that in 
connection with his February 1987 complaints, it was recorded 
that the veteran "was doing well until yesterday when he was 
hit by AMA bus while he was stop[ped] at red light in his 
car."

Through his statements and testimony the veteran has alleged 
that he has experienced recurrent bouts of worsening back 
pain ever since his back injury in March 1979, and a 
statement from the veteran's supervisor, dated April 1994, 
could be read to support this allegation.  There remains, 
however, no medical evidence of record reflecting treatment 
for a low back disorder during the seven-year period between 
1980 and 1987.  Further, the statement from the veteran's 
supervisor is worded in such a way that it is not clear that 
the veteran's back difficulties this person witnessed were 
limited to problems that occurred only in 1979, or whether 
these problems persisted from 1979 to 1990, when his 
relationship with the veteran apparently ended.  When the 
veteran's allegations and his supervisor's statement are 
viewed in the context of this history of no treatment for the 
period between 1980 and 1987, and with examination reports 
dated in 1980, 1984 and 1985, showing a normal spine, the 
probative value of the veteran's allegations and this 
supporting statement is significantly diminished. 

With respect to the August 1996 opinion offered by Dr. 
Alvarez, M.D., who concluded that the veteran's herniated 
nucleus pulposus "most likely occurred [sic] with the only 
episode of documented back sprain in this patients history," 
it must be observed that this opinion fails to take into 
account the complete facts of record.  Specifically, this 
opinion does not make reference to the findings of a normal 
spine noted on three separate post 1979 injury physical 
examinations conducted in July 1980, February 1984 and July 
1985.  Dr. Alvarez's opinion also failed to refer to the X-
ray examinations of the veteran's lumbar spine performed in 
March 1979 and February 1987 that showed normal findings.  In 
view of these failures, the Board finds the probative value 
of this opinion, like the veteran's allegations and the 
statement from his supervisor, to be significantly 
diminished.  

With respect to the June 1997 comments made at the veteran's 
hearing by Margarita Correa Perez, M.D., which were to the 
effect that the veteran had been suffering from the pain of a 
herniated nucleus pulposus since his 1979 injury, it must be 
noted that she did not begin treating the veteran until 1996, 
17 years after the veteran's in-service injury.  Further, 
when asked what the veteran had told her about the history of 
his back pain, she stated:

He was not exactly specific about saying that, but 
he said that it had been a long time, many years, 
and the history he filled out at the office shows 
that he had an accident when he was active in the 
Armed Forces, in the Reserve, in 1979 to 1980.

Although the veteran apparently completed a medical history 
form for Dr. Correa Perez, there is no indication she 
actually reviewed any of the veteran's medical treatment 
records prior to her own treatment beginning in July 1996.  
Specifically, there is no indication that she was aware of 
the normal spine findings on the veteran's physical 
examinations conducted in July 1980, February 1984 and July 
1985 and no indication that she was aware of the veteran's 
post service automobile accident in February 1987.  Thus, Dr. 
Correa Perez's opinion obviously rests heavily, if not 
exclusively, on the history provided by the veteran that 
evidently omitted certain relevant facts.  That being the 
case, her conclusions, based as they are on incomplete 
information, do not carry the same evidentiary weight as 
would those provided by physicians who have considered the 
entire record.   

In this regard, the record contains opinions provided by 
physicians aware of the veteran's complete history.  These 
were provided by a VA consulting physician in January 1998, 
and another physician who examined the veteran for VA 
purposes in May 1999 and October 2001.  As set forth above, 
the physician who examined the veteran's spine in May 1999 
concluded at that time that there was insufficient evidence 
to establish that the veteran's herniated disc and 
lumbosacral myositis were incurred as a result of injuries 
incurred by the veteran in March 1979.  In October 2001, he 
re-stated this conclusion finding it was unlikely that the 
veteran current back disability was related to any in-service 
incident or injury.  In support of these conclusions, the VA 
examiner referred to the essentially normal findings revealed 
by 1979 and 1987 X-rays of the veteran's spine; the normal 
findings shown on examinations in 1980 and 1985; the absence 
of any treatment between 1980 and 1987; and the normal 
findings shown following an August 1992 electromyography of 
the veteran's legs.  Clearly, this opinion was based on a 
thorough familiarity with the veteran's medical history, and 
is thus accorded significant probative value.  

The report of the VA consulting physician, dated in January 
1998, reflects his view that it would be speculative to 
associate the veteran's remote 1979 injury to his current 
diagnosis, particularly in view of the intervening injury the 
veteran sustained in 1987 and an absence of neurological 
symptoms or signs prior to 1992.  In this regard, he also 
referred to the 1992 electromyogram study that revealed 
normal findings, a fact notably missing from the opinions 
provided by those of the view the veteran's current back 
disability is related to service.  Clearly, this opinion is 
based on a more complete medical history than those provided 
by Dr. Correa Perez and Dr. Alvarez and as such, its 
conclusions are accorded the appropriate additional 
evidentiary weight.  

After considering the foregoing, the most probative evidence 
leaves the Board with an evidentiary picture that reflects an 
absence of medical evidence linking the veteran's current 
back disabilities to his period of active service between 
1972 and 1974; the absence of evidence of any medical 
treatment for back complaints between 1980 and 1987; the 
onset of back complaints and treatment beginning in 1987 
following an automobile accident; and a uniformity of medical 
opinions based on a review of the veteran's complete history 
which essentially conclude that the veteran's current back 
disability is not related to his military service.  Under 
these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability, and the veteran's 
appeal is denied.  


ORDER

Service connection for a low back disability is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

